DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 7 and 13-14 are pending.
Claim 1 is amended.
Claims 2, 6  and 8-12 are cancelled.
This office action is in response of the Applicant’s arguments and remarks filed 08/03/2021.

Response to Arguments
Applicant's arguments filed 08/03/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments in page 9 of 13  that Winter in view of Abraham, Siddall and Ali does not disclose the communication module wherein the communication module supplies the meter with energy using one of said first and second communication interfaces. Examiner respectfully disagrees. First of all, Winter in view of Abraham, Siddall and Ali clearly teaches the same concept as presented by the Applicant in his claims. Examiner is using the broadest reasonable interpretation regarding the rejection of the claims, wherein the term “energy” is a broad term that falls under the interpretation of many definitions, especially in the art of metering. Within the same field of endeavor, Ali discloses the meter interface unit (MIU) 10 technically equivalent to the communication module and the meter encoder 12 technically equivalent to the meter, wherein the MIU 10 includes power management circuitry 26 functionally interposing microcontroller 18 and meter encoder 12 as shown in figure 1 (fig 1:26, col 4 ln 59-61, col 5 ln 9-20: wherein the MIU comprises a communication interface that comprises a power manage 26 providing power and energy to the meter 12). Further, Ali discloses the power management circuitry 26 is configured to step-up the voltage level V.sub.BAT to the higher voltage level needed by encoder 12. In addition, power management circuitry 26 is operative to supply power to meter encoder 12 only at selected times when usage information needs to be obtained.  As such, battery life is greatly extended over what would be the case if power were supplied to meter encoder 12 at all times. In addition, power management circuitry 26 functions to provide power to meter encoder 12 
Therefore, Examiner maintains his rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Claim 8 recites the limitations are: means for specifying a respective transmission protocol.
The structure described in the specification par[0042] for specifying a respective transmission protocol is described as a hardware communication interface 7a who supports the selection of the transmission protocols.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a communication module in claims 1-14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The structure described in the specification par[0033] for the communication module is described as a hardware structure that comprises a housing 2, a microprocessor 3, a battery 4 and a memory storage 5.
Therefore, Examiner finds the claims are reasonably supported by the structure described in the specification pertaining to 35 U.S.C. 112 (a) and (b) (or 35 U.S.C. 112, first and second paragraphs, pre-AIA ) whether 35 U.S.C. 112(f) is invoked or not.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 7 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the transmission protocols" in lines 38-39 “the last two sentences of the claim”. It is unclear and indefinite to which transmission protocols are referring to? Is it the transmission protocols of the first communication interfaces? Or is it the transmission protocols of the second communication interface?
Claims 3-5, 7 and 13-14 are rejected as stated above because due to their dependency from claim 1. Claims 3-5, 7 and 13-14 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 7 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter (US2008/0106434A1) in view of Abraham et al. (US2018/0063851A1) hereafter Abraham, and further in view of Ali (US6424270).
Regarding claim 1, Winter discloses a communication module (fig 2:20, par[0030]: wherein the booster unit 20 is technically equivalent to the communication module) for an acquisition of consumption data of a meter (fig 2:10&11, par[0046]: Meter unit 10, and particularly the metering device 11 within that unit, may be of any known construction), wherein the communication module serving to receive the consumption data from the meter (par[0040]: The booster unit receives, via the short-range transmission channel 13b, the utility consumption data stored in storage device 12 of its respective meter unit 10 during the preceding sleep state of the booster unit, and transmits the received utility consumption data to the central station 3 via the long-range transmission channel 4) and to enable a transmission of the consumption data of the meter to a superordinate data collection apparatus (par[0040]: The booster unit receives, via the short-range transmission channel 13b, the utility consumption data stored in storage device 12 of its respective meter unit 10 during the preceding sleep state of the booster unit, and transmits the received utility consumption data to the central station 3 via the long-range transmission channel 4), the communication module comprising:
a housing (fig 3:40; par[0040]: Housing 40 includes a removable lid 42 at its upper end to provide access to the meter unit 10 within the housing. The booster unit 20 for the respective installation 2 is carried by a lid 42 of housing 40, with the various elements of the booster unit (e.g. long-range transceiver 21, long-range transmitter 22, control processor 23, storage device 24 and batteries 25) all located on or within lid 42);
a controller (fig 3:23, par[0040]: Each booster unit 20 further includes a control processor 23 which periodically activates the booster unit from a relatively long sleep state to a relatively short active state);
an energy source integrated within said housing of the communication module(fig 3:28, The batteries 28 are technically equivalent to an energy source);
at least one antenna (fig 2:21a, par[0038]: each booster unit 20 includes a short-range transceiver 21 having an antenna 21a in communication with the short-range transceiver 13 in the meter unit 10 at the respective installation), wherein said at least one antenna is integrated into the communication module (Winter fig 2:21a&22a, par[0038]: The antenna are integrated inside the communication module 20);
a first communication interface via which the consumption data can be transmitted from the meter to the communication module (par[0038], [0040]: The transceiver 13 in meter unit 10 is a transponder which, when receiving an interrogating signal from transceiver 21 in booster unit 20, responds by transmitting the measured utility consumption data as stored in its respective storage device 12. The booster unit receives, via the short-range transmission channel 13b, the utility consumption data stored in storage device 12 of its respective meter unit 10 during the preceding sleep state of the booster unit, and transmits the received utility consumption data to the central station 3 via the long-range transmission channel 4);
a second communication interface via which the consumption data can be further transmitted from the communication module to the superordinate data collection apparatus (fig 2:22a, par[0039], [0040]: wherein the central station 3 is technically equivalent to the superordinate data collection apparatus. Each booster unit 20 further includes a long-range transmitter 22 having an antenna 22a communicating with the remotely-located central station 3 via a long-range wireless transmission channel 4. The booster unit receives, via the short-range transmission channel 13b, the utility consumption data stored in storage device 12 of its respective meter unit 10 during the preceding sleep state of the booster unit, and transmits the received utility consumption data to the central station 3 via the long-range transmission channel 4);
said first communication interface is a wireless close-range interface for wireless connection to the meter (par[0038]: since antenna 21a of booster unit 20 is located relatively close to antenna 13a of meter unit 10 (e.g., less than a meter) very little power consumption is involved in making these transmissions via the short-range wireless transmission channel 13b), and that said second communication interface is a long-range interface supporting (par[0039]: Each booster unit 20 further includes a long-range transmitter 22 having an antenna 22a communicating with the remotely-located central station 3 via a long-range wireless transmission channel 4); 
a data memory (fig 2:24; par[0045]: Storage device 24);
wherein said at least one antenna being integrated into the communication model (fig 2:21a, par[0038]: each booster unit 20 includes a short-range transceiver 21 having an antenna 21a in communication with the short-range transceiver 13 in the meter unit 10 at the respective installation),
the communication module communicates with a plurality of meters and/or the superordinate data collection apparatus and/or other communication modules (Winter fig 2:22a, par[0039], [0040]: wherein the central station 3 is technically equivalent to the superordinate data collection apparatus. Each booster unit 20 further includes a long-range transmitter 22 having an antenna 22a communicating with the remotely-located central station 3 via a long-range wireless transmission channel 4. The booster unit receives, via the short-range transmission channel 13b, the utility consumption data stored in storage device 12 of its respective meter unit 10 during the preceding sleep state of the booster unit, and transmits the received utility consumption data to the central station 3 via the long-range transmission channel 4).
Winter does not explicitly disclose the feature of comprising: said first and second communication interfaces support a plurality of transmission protocols as options; a data memory for storing the consumption data; said at least one antenna is provided for communication using said first communication interface as well as said second communication interface, or said at least one antenna having a first antenna for communication using said first communication interface and a second antenna for communication using said second communication interface, wherein said first antenna and said second antenna being integrated into the communication module; the communication module supplying the meter with energy using one of said first and second communication interfaces;  means for specifying a respective transmission protocol, in order to identify a transmission standard or a transmission protocol over which a device or the meter that is to be connected can communicate and the transmission standard is then selected automatically to connect to the meter; and said communication module having an interference detection function andPage 3 of 13Appl. No. 16/720,392 Amdt. Dated February 16, 2021Reply to Office Action of June 25, 2020a specification of the transmission protocol taking place with reference to interference detection, so that frequency channels and/or the transmission protocols with best possible transmission properties are selected.
Abraham disclose the communication module (fig 1C:GW126/124, par[0039]: GW 124 may be a network element that employs multi-radio frequency networks technology. GW 124 may be configured to provide communication services to IoT devices 102 and/or client device 105 operating within environment 108 by coordinating communications among the IoT devices 102 and client device 105 within the environment 108) comprising: said first and second communication interfaces support a plurality of transmission protocols as options (par[0040]: The GW 124 may process and/or route data packets over the wired connection according to one or more communications protocols, such as Ethernet (e.g., IEEE 802.1, 802.2, and 802.3 protocols); Point-to-Point Protocol (PPP) over Ethernet (PPPoE); PPP over asynchronous transfer mode (ATM) (PPPoA); High Level Data Link Control (HDLC); and/or any other like protocols); a data memory (Abraham fig 2:220, par[0046], [0047]); said at least one antenna (par[0040]: The GW 124 may include one or more processors, communications circuitry (e.g., including a network interface, one or more transmitters/receivers connected to one or more antennas) is provided for communication using said first communication interface as well as said second communication interface (par[0040]: The GW 124 may process and/or route data packets over the wired connection according to one or more communications protocols, such as Ethernet (e.g., IEEE 802.1, 802.2, and 802.3 protocols); Point-to-Point Protocol (PPP) over Ethernet (PPPoE); PPP over asynchronous transfer mode (ATM) (PPPoA); High Level Data Link Control (HDLC); and/or any other like protocols), or said at least one antenna having a first antenna for communication using said first communication interface and a second antenna for communication using said second communication interface, wherein said first antenna and said second antenna being integrated into the communication module (par[0040]: The GW 124 may process and/or route data packets over the wired connection according to one or more communications protocols, such as Ethernet (e.g., IEEE 802.1, 802.2, and 802.3 protocols); Point-to-Point Protocol (PPP) over Ethernet (PPPoE); PPP over asynchronous transfer mode (ATM) (PPPoA); High Level Data Link Control (HDLC); and/or any other like protocols); means for specifying a respective transmission protocol, in order to identify a transmission standard or a transmission protocol over which a device or the meter that is to be connected can communicate and the transmission standard is then selected automatically to connect to the meter (fig 5& fig 6, par[0021], [0022]: GWs 124, DAs 128, client device 105, and/or some IoT devices 102 may be equipped to the teachings of the present disclosure to efficiently/effectively operate in the multiple radio frequency networks environment. A computer device (such as IoT devices 102, GWs 124, DAs 128, and/or client device 105) may be configured to determine, based on a scan of a desired frequency spectrum, one or more available channels, wherein at least one of the available channel is associated with a different wireless communication protocol than a wireless communication protocol of another available channel); and said communication module having an interference detection function andPage 3 of 13Appl. No. 16/720,392 Amdt. Dated February 16, 2021 Reply to Office Action of June 25, 2020that a specification of the transmission protocol takes place with reference to interference detection, so that frequency channels and/or the transmission protocols with best possible transmission properties are selected (fig 7:720,725&745, par[0039], [0074], [0075]: the GW 124 may act as a centralized hub and/or scheduler for the various devices within the environment 108, which may include for example, operating the dynamic channel allocation process of the example embodiments (e.g., process 700 as shown and described with regard to FIG. 7)).
One of ordinary skill in the art would be aware of both the Winter and the Abraham references since both pertain to the field of utility monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication module of Winter to implement the feature of a plurality of transmission protocols as disclosed by Abraham to gain the functionality of providing reliability, security, less hardware, compatibility, lower power consumption and avoiding interference within the network system.
Winter in view of Abraham does not explicitly disclose the communication module further comprising a data memory for storing the consumption data; and the communication module supplying the meter with energy using one of said first and second communication interfaces.
Ali discloses the communication module further comprising a data memory for storing the consumption data (fig 1:24; col 4 ln 54-59: A random access memory (RAM) 24 may also be provided to permit temporary storage of usage information); and the communication module supplies the meter with energy using one of said first and second communication interfaces (fig 1:26, col 4 ln 59-61, col 5 ln 9-20: wherein the MIU comprises a communication interface that comprises a power manage 26 providing power and energy to the meter 12).
One of ordinary skill in the art would be aware of the Winter, Abraham and Ali references since all pertain to the field of utility monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication module of Winter to implement the power feature as disclosed by Ali to gain the functionality of providing a communication interface unit operating at a lower voltage level that set up the power level supplied to the meter, which effectively conserves power during times when usage information is not being determined.

Regarding claim 7, Winter in view of Abraham and Ali discloses the communication module according to claim 1, wherein said at least one antenna is one of a plurality of antennas (Winter fig 2:21a&22a, par[0038]: The antenna comprises antenna 21a and 22a that are integrated inside the communication module 20).

Regarding claim 13, Winter in view of Abraham and Ali discloses the communication module according to claim 1, wherein said at least one the antenna is one of a plurality of antennas integrated into the communication module (Winter fig 2:21a&22a, par[0038]: The antenna comprises antenna 21a and 22a that are integrated inside the communication module 20).

Regarding claim 14, Winter in view of Abraham and Ali discloses the communication module according to claim 1, wherein the consumption data includes consumption quantities of electricity, gas, water or heat (Winter par[0029]: The utility consumption being measured at each site may be that of water, electricity, gas, oil, or any other utility).

2.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of Abraham and Ali, and further in view of Bhadra (US2017/0006141A1).
Regarding claim 3, Winter in view of Abraham and Ali does not explicitly disclose the communication module wherein said plurality of transmission protocols of said first communication interface includes at least two said transmission protocols selected from the group consisting of: Near Field Communication; Infrared; Infrared Data Association; Bluetooth; Bluetooth Low Energy; Open Metering System; and Inductive transmission.
Bhadra discloses the communication module wherein said first communication interface has at least two said transmission protocols selected from the group consisting of: Near Field Communication; Infrared; Infrared Data Association; Bluetooth; Bluetooth Low Energy; Open Metering System; and Inductive transmission (par[0030], [0034]: the IoT device 110 technically equivalent to a smart meter communicates with the edge controller 120 technically equivalent to the communication module through any wired or wireless interface such as LAN, WLAN, WSN, broadband, Bluetooth, Near Field Communication (NFC), Infrared Data Association (IrDA), mesh, Command Line (CL), any serial and parallel communication interface, or any proprietary protocol such as Distributed Network Protocol (DNP3), Modbus, or Real Time Automation Controller (RTAC) built on top of such interfaces).
One of ordinary skill in the art would be aware of the Winter, Abraham, Ali and Bhadra references since all pertain to the field of utility monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication module of Winter to implement the feature of a plurality of transmission protocols as disclosed by Bhadra to gain the functionality of providing cheaper cost, good range of communication, lower power consumption and avoiding interference from other devices within the network system.

3.	Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winter in view of Abraham and Ali, and further in view of Enga et al. (US2002/0082748A1) hereafter Enga.
Regarding claim 4, Winter in view of Abraham and Ali does not explicitly disclose the communication module further comprising a third communication interface via which the consumption data can be transmitted from the meter to the communication module.
Enga discloses the communication module further comprising a third communication interface via which the consumption data can be transmitted from the meter to the communication module (fig 5:23, par[0183]).
One of ordinary skill in the art would be aware of the Winter, Abraham, Ali and Enga references since all pertain to the field of utility monitoring systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication module of Winter to implement the feature of specific communication interface as disclosed by Enga to gain the functionality of providing long range three way communication and a higher bandwidth via a network by avoiding interference, congestion and loss of data.

Regarding claim 5, Winter in view of Abraham, Ali and Enga the communication module wherein said third communication interface is a non-standardized close-range and/or a non-standardized long-range interface that supports at least one or, optionally, a plurality of non-standardized transmission protocols (Enga fig 4:41, par[0189], fig 5:51, [0193], [0197]: The wireless unit 51, the cable wire 41 are technically equivalent to non-standardized close-range and/or a non-standardized long-range interface).


Conclusion
US2010/0299452A1 to Flammer discloses a computer-implemented method comprises discovering a utility network, wherein a utility device (for example, a constant powered meter) sends network discovery messages to find the utility 
network. Neighboring meters are discovered and the device listens for advertised routes for one or more networks from the neighbors. The device is then registered with one or more utility networks, receiving a unique address 
for each network registration. Also illustrated in this invention disclosure is how each device of a class of devices (for example, battery powered meter) finds and associates itself with another device (for example, constant powered 
meter).  The constant powered meter also registers its associate battery powered meter with the utility networks.  The constant powered meter registers itself with the access points and the upstream nodes in the path out of each 
network.  Each upstream node can independently make forwarding decisions on both upstream and downstream packets i.e. choose the next hop according to the best information available to it. The constant powered meter can sense transient link problems, outage problems, and traffic characteristics. It uses the information to find the best route out of and within each network.
US2015/0088442A1 to Farrar discloses a method of providing utility usage information to a user includes automatically receiving at a host system utility usage data collected by a plurality of utility meters at a user site, processing the received utility usage data, storing the processed utility usage data in a database, and reporting utility usage information based on the utility data, via a reporting interface, based on one or more interactive selections received from a user. The plurality of utility meters includes a plurality of different types of utility meters.  The host system is at a location remote from the user site. A first portion of the utility usage data is received via a first 
communications network and a second portion of the utility usage data is received via a second communications network. The first communications network is different from the second communications network.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165.  The examiner can normally be reached on (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685